 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters Local No. 480,affiliatedwithUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO and ChevyChase Project 9 and SheetMetal WorkersLocal268, affiliated with Sheet Met-alWorkers International Association,AFL-CIO.Case 14-CD-435June 25, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, followingcharges filed by Chevy Chase Project 9, herein calledEmployer, alleging that Carpenters Local No. 480,affiliated with United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein called Carpen-ters,has violated Section 8(b)(4)(D) of the Act. Ahearing was held before Hearing Officer John S. Ste-vens on December 14, 1972. The Employer, Carpen-ters,and Sheet Metal Workers, Local No. 268,affiliated with Sheet Metal Workers International As-sociation,herein called Sheet Metal Workers, ap-peared at the hearing and were afforded fullopportunity to be heard, to examineand cross-exam-ine witnesses,and to adduce evidence bearing on theissues.'Thereafter, briefs were filed by the Employerand the Carpenters which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated its au-'At the beginning of the hearing, counsel for the Sheet Metal Workersmade an oral motion to quash the notice of hearing based upon the assertedposition that the Sheet MetalWorkers are employed by FrancePlumbing,Heating and Air Conditioning Company, herein called France, and are notemployed by Chevy Chase Project 9, and therefore the Board would not havejurisdiction to determine a work assignment as to France France was notserved the original charge,notice of heanng and order rescheduling hearingHowever,on November2, 1972,the charge,notice of hearing and orderrescheduling hearing were served on France by registered mail At the con-clusion of the heanng counsel for the Sheet Metal Workers renewed hismotion to quash the notice of hearing, based upon his contention that ChevyChase Project 9 now having subcontracted the work to France,a decision bythe Board could cause cancellation of the contract Further, France is nota party to this proceeding and sincethe partywho now has the work is notbefore the Board,the entire hearing was wasteful.We find no merit in thiscontention.France was duly served in advance of the hearing with, andacknowledged receipt of,a notice of hearing, and a copy of the charge, butitneither appeared at the hearing nor filed a brief with the Board.We findthat where,as here,all parties to the dispute were served with notice ofhearing and afforded opportunity to participate and introduce evidence, thepurposes intended in the hearings under Section 10(k) are adequatedlyserved.SeeHoisting and Portable EngineersLocal 450, District No. I of theInternationalUnion of Operating Engineers (Filter Media Inc),171 NLRB 827,In. 1,Teamsters Local Union 5 (Hart-McCowan Foundation, Co, Inc),147NLRB 1216, 1219 Accordingly,we shall proceed to make a determinationon the basis of the evidence on the record before usthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following findings:ITHE BUSINESS OF THE EMPLOYERWe find that the Employer is a partnership in whicha major party is Chevy Chase Investments, a realestate development company. Chevy Chase duringthe past year purchased building materials, doors, andlumber, valued in excess of $70,000 from a supplier inMissouri,which materials were shipped to ChevyChase in the State of Illinois. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.11THE LABOR ORGANIZATION INVOLVEDWe find that the Carpenters and the Sheet MetalWorkers are labor organizations within the meaningof Section 2(5) of the Act.IIITHE DISPUTEA. Background and FactsIn April 1972, work began on a project in O'Fallon,Illinois, consisting of 13 four-family buildings. Theowner and developer of the complex and the Employ-er in this case is the Chevy Chase Project 9, which isa limited partnership formed specifically to developand construct multifamily housing under the FederalHousing Authority's Plan 236. Chevy Chase Invest-ments, a corporation, is the managing partner ofChevy Chase Project 9. Mr. John Havelka, a generalpartner in the partnership and president of ChevyChase Investments, filed the instant charge.The "soffit system" which is the outside finish forthe roof overhang on a building is composed of anoverhang drip edge, a fascia cover, frieze runner strip,and a soffit panel. The overhang drip edge is nailedto the edge of the roof on the plywood sheeting, thefascia is nailed to a board attached to the ends of theroof rafters, the frieze starter strip, which is a metalstrip with a channel, is nailed against the wall of thebuilding, and the soffit panel is placed in the friezerunner channel and then nailed to the outer edge ofthe roof. The particular soffit system used here isconstructed of aluminum. However, this identical sof-fit system can and has been constructed using wood,plastic, plywood, dry wall, fibreboard, celotex, ma-204 NLRB No. 62 CARPENTERSLOCAL NO.480445sonite,gypsum board, or vinyl. Regardless of the ma-terial utilized, the system performs the exact samefunction, the only difference being the futuremainte-nance that will be required.When the construction began in April 1972, theEmployer entered into various subcontract arrange-ments, including a carpenter subcontractto Blazierand another subcontract with France for heating, air-conditioning, and guttering work. RobertBlazier, inaddition to being the carpenter subcontractor, was theconstructionsuperintendent for the entire ChevyChase Project 9. John Havelka, the general partner,stated that he was aware that Blazier had a collective-bargainingagreementwith the Carpenters and em-ployed carpenters and that at the time he awardedBlazier thecontract he was aware of this and desiredto have the carpenters perform the work in dispute.From the beginning of this project in April 1972 untilAugust 1972, the Carpenters were performing all ofthe work in dispute.In August 1972, the Sheet Metal Workers learnedBlazier was using carpentersto perform the disputedwork. The representatives of the Sheet Metal Workerswent to the worksite and spoke to Robert T. Blazier.A demand was made ofBlazier to reassign thedisput-ed work to the Sheet Metal Workers. The Sheet MetalWorkers representatives stated that they askedBlazierif he would be bound by a National Joint Board deci-sion if one could be obtained awarding the work tothe Sheet Metal Workers and he stated that he didagree to be bound. Representatives of the Sheet MetalWorkers then went to John T. Havelka, president, andalsomade a demand forreassignmentof the workupon him. They stated that they asked Havelka if hewould be bound by a National Joint Board decisionand they said he replied that he would be so bound.Havelka specifically denied having agreed to bebound by a National Joint Board decision.About August 21, or 22, the Sheet Metal Workersprocuredan assignmentof the work from the Nation-al Joint Board. They went to Blazier about August 24and asked him to place the award in effect.Blazierfailed to do so. On August 28, the Sheet Metal Work-ers commenced picketing Chevy Chase's project withsigns statingthat the Carpenters were refusing to giveeffect to a National Joint Board decision. All crafts onthe project except the carpenters ceased work. Laterthat same day, Chevy Chase removed the disputedwork from the contract of Blazier and assigned it tosubcontractor France, whose employees are repre-sented by the Sheet Metal Workers. The carpentersthen walked off the job and remained away for ap-proximately 10 days. Carpenters admits that the workstoppage was a result of their loss of the disputedwork.B. The Work in DisputeBefore the shingles are applied to the roof, a metalstrip called a starter is nailed to the roof. Constructionof the roof other than the starter strip is admittedlycarpenter's work. Sheet Metal Workers claim the rightto place the starter strip. On the overhang of the roof,the underside of the overhang is closed by means ofa soffit. At this project, the soffit is placed betweentwo metal channels. The work of applying the chan-nels and the aluminum soffit is in dispute.C. Contentions of thePartiesThe Employerspecifically denied having agreed tobe bound by a National Joint Board decision andcontends that the assignment of the work in disputeto carpenters is more efficient,as it is a part of onecontinuous operation,that carpenters possess the skillnecessary to do the work,and it is more economicalto have one craft perform all of the work.The Carpenters position is the same as that of theEmployer,and it also contends that the parties are notbound by the determination of the dispute by theJoint Board because it is in noncompliance status withthe Joint Board.The Sheet Metal Workers contends that the JointBoard decision awarding the work to members of theSheetMetalWorkers constituted settlement of thedispute by an agreed-upon method,inasmuch as bothInternational Unions arebound bythe Joint Boardprocedures,France agreed to be bound and represen-tativesof Chevy Chaseand Blazierorallyagreed to bebound.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D)has been vio-lated and(2) the parties have not agreed upon a meth-od for the voluntary adjustment of the dispute.In this case,it is clear that the Sheet Metal Workersmade a demand on Blazier and also on Havelka, Pres-ident of ChevyChaseInvestments, Inc., to reassignthe disputed work to them.The Sheet Metal Workersdid picket and cause a work stoppage of all crafts onthe project,except the carpenters,at the Employer'sjobsite with the object of requiring the Employer toassign all the disputed work to its members. ChevyChase removed the disputed work from the contractof Blazier and assigned it to the subcontractor,FrancePlumbing, whose employees are represented by theSheet Metal Workers. The carpenters then walked off 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job.On the basis of the entire record, we find that thereis reasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred and that the dispute isproperly before the Board for determination. Further,we conclude that there exists no effective method forthe voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. The testimony ofthe parties is conflicting as to whether an oral agree-ment was reached, and a letter from the Sheet MetalWorkers to the Employer sent subsequent-to the timeof the alleged oral agreement failed to mention anysuch agreement although the ostensible purpose of theletter was to confirm it. Furthermore, the Sheet MetalWorkers could offer no reason for the omission of anyreference to the purported oral agreement other thanmention of it was deemed unnecessary. In such cir-cumstances, we find the evidence insufficient to es-tablish that the Employer is bound by the Joint Boardprocedures. Cf.Sheet Metal Workers International As-sociation, Local No. 553 (Ray Proof Corporation),198NLRB No. 36.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.2 The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.'The following factors are relevant in making thedetermination of the dispute before us:1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as collective-bargaining representa-tive for a unit of the Employer's employees.When the construction began in April 1972, ChevyChase Project 9 entered into various subcontract ar-rangements, including a carpenter subcontract to Bla-zier and another subcontract with France for heating,air-conditioning, and guttering work. As noted, Rob-ert Blazier, in addition to being the carpenter subcon-tractor, was the construction superintendent for theentire project for Chevy Chase Project 9. All of thework in dispute was included in Blazier's carpenter2N L R Bv Radio and TelevisionBroadcastEngineersUnion, Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-casting System],364 U S 573 (1961)3 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones ConstructionCompany),135 NLRB 1402subcontract. None of the work in dispute was includ-ed in the subcontract with France. Chevy Chase, forreasons unrelated to the instant dispute or the abilityof the carpenters, took over the work heretofore per-formed by Blazier and decided to employ carpentersdirectly. It has signed a collective-bargaining agree-ment with the Carpenters Union. The contract withthe Carpenters provides that the carpenters are toperform " . . . milling, fashioning, joining, assem-bling, erecting, fastening or dismantling of all materi-alsofwood,plaster,metal,fibercorkandcomposition, and all substituting materials," togetherwith "the handling, erecting, installing and disman-tling of . . . all materials" used by members of theCarpenters. Chevy Chase has no collective-bargainingrelationship of any sort with the Sheet Metal Workers.We therefore find that the contract with the Carpen-ters favors award of the work to the Employer's em-ployees represented by the Carpenters.2.Employer and area practiceChevy Chase Investments has been the owner anddeveloper of eight apartment projects prior to the in-stant Chevy Chase Project 9. The earlier eight projectsare located in St. Louis County, Missouri, and inMadison and Macoupin Counties, Illinois, all withina 40-to 70-mile radius of the present job. Each of theprojects had the same type of soffit system installationas the present job and on all, the work was performedby Carpenters. John Havelka stated that in his 25years' experience in the construction industry, fromhis observation, the performance of the work in dis-pute here has always been performed by carpentersand never by sheet metal workers. In addition, therecord discloses that numerous jobs in the area, exact-ly like the instant ones at Chevy Chase Project, utilizecarpenters to perform this work. The Employer andarea practice, therefore, favor the award of the disput-ed work to the Employer's employees represented bythe Carpenters.3. Skills, efficiency, and economy of operationIt appears from the record that either craft is capa-ble of performing the work in dispute and each hasavailable to it the tools necessary to do the job, so thatthe factor of skill is not useful in making our determi-nation herein. Regarding efficiency, the record showsthat the sheet metal workers took 50 percent longer toperform the disputed work than did the carpenters.Havelka stated that there is time lost because the sheetmetal workers must come from another part of theproject to perform the disputed work and the carpen-tersmust leave to go to another part of the project. CARPENTERSLOCAL NO.480447Thus, the use of carpenters would be more efficientand more economical. We therefore find that the effi-ciency and economy factors favor an award to theEmployer's employees represented by the Carpenters.CONCLUSIONSHaving considered all pertinent factors presentherein, we conclude that Employer's employees whoare represented by the Carpenters are entitled to per-form the work in dispute. This assignment is consis-tentwith the initial assignment, the contracts, theEmployer and area practice, and the efficiency andeconomy of the operation. In making this determina-tion, we are awarding the work in question to employ-ees employed by the Employer who are representedby the Carpenters, but not to that Union or its mem-bers.SCOPE OF THE DETERMINATIONThe work which gave rise to the instant dispute isnearing completion and an additional Chevy ChaseProject (No. 10) is currently under construction withthe identical type of soffit systems and Chevy Chasecontemplates future projects where this identical workwill be involved. We find persuasive the Carpenterssuggestion that our award in this case should be appli-cable to all similar future disputes which may arisewith respect to Chevy Chase Projects in the same area.The record does not disclose the location of the otherChevy Chase Project (No. 10), nor does it disclose thelocation of future projects which the Employer hasstated on the record it intends to develop. We shall,however, make our award in this case applicable tothe area covered by the jurisdiction of the collective-bargaining agreement between the Employer and theTri-Counties District Council and Affiliated Coun-ties.4This award will, of course, apply to such futureHearingOfficer's Exh. Idisputes only if no substantial changes occur in thefactors, discussed above, which have led us to ourconclusion that the disputed work should be per-formed by carpenters employed by the Employer andrepresented by the Carpenters.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Assuming the substantial continuation of thefactors discussed in the above decision, carpentersemployed by the Employer rather than sheet metalworkers represented by Sheet Metal Workers Local268, affiliated with Sheet Metal Workers Internation-al Association, AFL-CIO, are entitled to perform thework of handling and installing of frieze starter strips,aluminum soffit, fascia, and metal roof start flashingand other metal flashings at the Chevy Chase HousingProjects in the area covered by the jurisdiction of thecollective-bargaining agreement between the Employ-er and the Tri-Counties District Council and Affiliat-ed Counties.2.Sheet Metal Workers Local No. 268, affiliatedwith Sheet Metal Workers International Association,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireChevy Chase Project 9, O'Fallon, Illinois, to assignsuch work to individuals represented by the aforesaidlabor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal WorkersLocal No. 268, affiliated with Sheet Metal WorkersInternational Association, AFL-CIO, shall notify theRegional Director for Region 14, in writing, whetheror not it will refrain from forcing or requiring ChevyChase Project 9, by means proscribed by Section8(b)(4)(D), to assign the work in dispute in a mannerinconsistent with the above determination.